 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CHRISTOPHER SELDON,                             No. 1:17-cv-01421-DAD-SAB

12                        Plaintiff,
13             v.                                        ORDER CLOSING CASE FOLLOWING
                                                         STIPULATION OF DISMISSAL WITH
14       GEORGE BROWN SPORTS CLUB –                      PREJUDICE
         PALM, LLC; TINGEY PROPERTIES
15       LLC; PARK PLACE HOLDINGS, LP;                   (Doc. No. 35)
         TUTELIAN & CO., INC.; and DOES 1
16       through 20, inclusive,
17                        Defendants.
18

19            On December 21, 2018, the parties filed a joint stipulation dismissing this action with

20   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1). (Doc. No. 35.)

21            Under Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without a court order if he or

22   she files “a stipulation of dismissal signed by all parties who have appeared.” In light of the

23   voluntary dismissal signed by all parties who have appeared,1 this action has terminated, see Fed.

24   R. Civ. P. 41(a)(1)(A)(ii), and has been dismissed with prejudice, with each party to bear their

25   own attorneys’ fees, costs, and litigation expenses.

26   /////

27
     1
       Defendants Tutelian & Co., Inc., Park Place Holdings, LP, and Tingey Properties, LLC were
28   previously dismissed from this action pursuant to a stipulation for dismissal. (Doc. Nos. 18, 19.)
                                                      1
 1          The parties also request that the court retain jurisdiction to enforce the terms of the Court

 2   Enforceable Settlement Agreement (Doc. No. 30) through April 26, 2019. Federal courts may,

 3   within their discretion, retain jurisdiction over settlement agreements reached out of court. See

 4   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994). The decision to retain

 5   jurisdiction is discretionary and not mandatory. See HM Elec., Inc. v. R.F. Techs., Inc., No. 12-

 6   cv-2884-BAS-MDD, 2016 WL 4063806, at *1 (S.D. Cal. Feb. 17, 2016). The court will retain

 7   jurisdiction here to interpret and enforce the terms of the settlement agreement in light of the

 8   future actions anticipated pursuant to that agreement.

 9          The Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:     January 2, 2019
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
